743 N.W.2d 212 (2008)
Allen M. HARTMAN, Personal Representative of the Estate of Mary Lou Hartman, Plaintiff-Appellant,
v.
PORT HURON HOSPITAL, Forrest Bryan Fernandez, M.D., and Jalal Ud-Din Akbar, M.D., Defendants-Appellees.
Docket No. 135052. COA No. 257536.
Supreme Court of Michigan.
January 22, 2008.
On order of the Court, the application for leave to appeal the September 6, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals because the plaintiff falls within the class of plaintiffs entitled to relief identified in our order in Mullins v. St. Joseph Mercy Hospital, 480 Mich. 948, 741 N.W.2d 300. We REMAND this case to the St. Clair Circuit Court for entry of an order denying the defendants' motion for summary disposition and for further proceedings not inconsistent with this order and the order in Mullins. In addition, we direct the St. Clair Circuit Court to enter an order granting the motion to substitute the successor personal representative as *213 the plaintiff in this action, consistent with MCL 700.3613.